UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 December 26, 2012 Commission File No.: 333-179140 BIOCANCELL LTD. (Translation of registrant’s name into English) Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem 97775, Israel Tel: 972-2-548-6555 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes o No x Following is an English translation of the quarterly report of BioCancell Ltd. for the third quarter of 2012, originally filed in Hebrew with the Israel Securities Authority in Hebrew. Part A Significant Updates to the Company’s Business in the Quarter Ending September 30, 2012 In accordance with Regulation 39a of the Israeli Securities Regulations (Period and Immediate Reports) – 1970, below are details regarding significant updates to the business of BioCancell Ltd. (hereinafter: “the Company”) for the three months ending September 30, 2012 (hereinafter: “the Period”) and up to the date hereof. Phrases used herein shall have the meaning ascribed to them in the periodic report of BioCancell Therapeutics Inc. (hereinafter: “BioCancell USA”) for 2011 (ISA Ref: 2012-01-050445) (hereinafter “the Periodic Report”), unless stated otherwise. This chapter of the Company’s quarterly report assumes that the chapter regarding the Company’s business from the Periodic Report, as well as updates in BioCancell USA’s quarterly report as of March 31, 2012 (ISA Ref: 2012-01-119757) and the Company’s quarterly report as of June 30, 2012 (ISA Ref: 2012-01-226869), are in front of the reader. Assessments made by the Company in this report regarding the Company’s multi-year research and development plan including execution timetables, dates of completion of trials and evaluations of costs, as well as with regard to interim results of these trials, are forward-looking statements, based on the information the Company currently possesses. These assessments may not be realized, in full or in part, or may come to fruition differently to what was expected, as a result of a number of factors, including: receiving final trial results which differ from interim results, an inability to complete the development of BC-821 to a stage of clinical trial readiness, non-achievement of trial objectives, non-achievement with regard to timetables, inability to procure the requisite funding for continued development of the drug, inability to obtain the regulatory approvals required in order to continue development, and additional factors which are not under the control of the Company. Development of the Drug BC-821 In addition to developing drug-candidate BC-819 for cancer treatment via local administration, the Company is continuing to develop drug-candidate BC-821. Unlike BC-819, which synthesizes Diphtheria toxin only in cells in which the cancer-related gene H-19 is expressed, BC-821 synthesizes the toxin in cells in which either or both of two cancer-related genes (H19 and IGF2) are expressed. In trials performed on mice, this combination showed greater efficacy than BC-819 in killing cancer cells, while demonstrating a safety profile similar to that of BC-819. In addition to the greater efficacy and similar safety profile, BC-821 has two advantages: (i) the Company intends to develop BC-821 for intravenous administration, which could make this drug-candidate suitable for a wider range of cancer indications; and (ii) the intellectual property protecting this drug-candidate is broader and will be enforceable for a significantly longer period from this date, than that of BC-819. The Company has therefore decided to develop BC-821, and in the coming year, intends to develop production processes for BC-821 in order to perform pre-clinical trials, and carry out the studies required in order to commence clinical trials of BC-821 from the beginning of 2014. 2 Clinical Status and Work Plan Update On October 30, 2012, the Company published amendments to its work plan, according to which: 1. The last patient in the Company’s Phase IIb bladder cancer clinical trial has been recruited, and the Company estimates that complete results of this trial will be published in the second quarter of 2013. In the light of the encouraging interim results already received for this trial, the Company intends to continue development of the bladder cancer indication, by: (i) continuing development of production procedures for BC-819 in preparation for a Phase III clinical trial for this indication and for bringing the drug-candidate to market (if and when these stages are reached); (ii) acting to recruit an international partner in order to continue developing BC-819 for this indication with a Phase III clinical trial; and (iii) conducting a small-scale safety trial, including approximately 12 patients, examining the possibility of expanding the use of BC-819 to high-risk patients (where previous clinical trials have only included low- and medium-risk patients), to take place concurrently with the Phase IIb clinical trial. 2. The last patient in the Company’s Phase IIb pancreatic cancer clinical trial has been recruited, and the Company estimates that complete results for the 12 patients recruited will be published in the first quarter of 2013. Interim results show that four out of the six patients who have completed the primary treatment stage, demonstrated tumor shrinkage or stable disease, with the other two showing disease progression. The Company expects to publish its decisions regarding the continued development of BC-819 as a treatment for pancreatic cancer following analysis of the complete results of the trial. 3. The Company’s Phase I/IIa ovarian cancer clinical trial concluded successfully, and a full report has been made to the relevant regulatory authorities. The Company will decide regarding continued development of BC-819 as a treatment for ovarian cancer at a later date. 3 Below is a table summarizing data regarding drug development for bladder cancer, pancreatic cancer and ovarian cancer: Trial Name Phase IND / IDE Purpose Sites Location Planned Participants Existing Participants Trial Type & Status Timetable Cost Estimate Past Cost Final / Interim Results Ovarian Cancer I/IIa IND Safety (Primary) and Preliminary Efficacy (Secondary) of 3 escalating doses of BC-819 6 Israel 11 11 Completed. Trial was open, not controlled or randomized. April 2009 to February 2012. - Primary Endpoint: Drug was well tolerated, no Maximum Tolerated Dose or Dose-Limiting Toxicity established. Secondary Endpoint: Preliminary efficacy demonstrated through decrease of ascites in high-dosage group. Bladder Cancer IIb IND Efficacy 11 Israel and the USA 39 39 Recruitment completed. Trial is open, not controlled or randomized. Results expected by Q2 2013. 63% of patience showed no recurrence after 3 months and 44% after one year (interim results for first 22 patients). 4 Trial Name Phase IND / IDE Purpose Sites Location Planned Participants Existing Participants Trial Type & Status Timetable Cost Estimate Past Cost Final / Interim Results Pancreatic Cancer IIb IND Efficacy of two different doses in combination with gemcitabine 9 Israel and the USA 12 12 Recruitment completed. Trial is open, not controlled or randomized. Results expected by Q2 2013. 4 out of 6 patients who completed treatment showed partial response or stable disease. The 2 other patients showed disease progression. Bladder Cancer IIb IND Efficacy 5 Israel 12 0 Recruitment not yet commenced. Trial will be open, not controlled or randomized. Not yet determined. - N/A Conversion / Repayment of Convertible Loans On July 31, 2012, following approval of a general meeting of stockholders of BioCancell USA of July 25, 2012, Clal Biotechnology Industries Ltd. (“CBI”) invested $2,480,500 in BioCancell USA in return for 10,731,720 shares of BioCancell USA’s common stock at a price per share of NIS 0.87. The funds were paid to Tikcro Technologies Ltd. (“Tikcro”) as repayment for the convertible loan that Tikcro provided BioCancell USA in 2008. In addition, CBI and the Provident Fund of the Hebrew University of Jerusalem (“the Provident Fund”) converted their convertible loans from 2008 into shares of common stock. For further details, see Sections 6.4.5 and 6.4.6 of the Board Report in Part B of this report. Restructuring The Company was set up for the purpose of restructuring BioCancell USA, a company registered in 2004 in Delaware and whose shares were traded on the Tel Aviv Stock Exchange (hereinafter: “TASE”) between 2006 and August 14, 2012. The Restructuring was intended to provide a solution for the difficulty that derives from BioCancell USA being a company that was incorporated in the State of Delaware in the United States and which is traded on the TASE, in such manner that: (A) BioCancell USA is subject to double reporting requirements, both those under the Securities Law in the USA as well as under the Securities Law in Israel; (B) in order to raise capital from the public in Israel, BioCancell USA is requited in addition to publishing a prospectus (or alternatively a shelf offer report under the power of a shelf prospectus) in Israel, to publish a parallel prospectus in the USA and to receive the approval of the United States' Securities Exchange Commission, in accordance with the provisions of the United States Exchange Act of 1934 and the regulations thereunder. 5 On August 14, 2012 the Company completed the procedure for the merger with BioCancell USA and became a public company, as defined in the Companies Law, certain of whose securities (including its shares1) are registered for trade on the TASE and which reports in accordance with the provisions of Chapter 6 of the Securities Law and which holds all of the securities of BioCancell USA, including all of the issued and paid up capital of BioCancell USA (which became a privately-held company). The Restructuring did not contain any change in BioCancell USA's business activity (or in that of its subsidiary company – BioCancell Therapeutics Israel Ltd. (hereinafter: "BioCancell Israel")) or in the holding rates of the existing holders of securities (including the shareholders), and with the completion of the Restructuring, the Company is a mirror image of BioCancell USA in all issues relating to the operations of the Company and the holding rates of the holders of the securities therein (including the shareholders). Receipt of Qualifying Loans In August 2012, the Company's Audit Committee and Board of Directors approved the entering into a commitment by BioCancell Israel under an agreement to receive a loan from CBI in an amount of up to NIS 2 million, at an annual interest rate of 1.8%. The exact amount of the loan was to be determined by CBI in accordance with the Company’s needs. The loan was approved by the Audit Committee and Board of Directors in accordance with the provisions of Section 1 (2) of the Companies Regulations (Reliefs in transactions with interested parties) – 2000 (hereinafter: "The Reliefs Regulations"), as a qualifying loan. The principal and the interest will be repaid in one payment at the earlier of the following times: (a) the passage of six months from the time at which BioCancell Israel receives the loan; (b) 2 business days from the time at which the consideration from a private issue or a public issue of securities in the Company is transferred to the Company, if and in so far as the Company makes an issue, as aforesaid. The parties are entitled to agree to an extension of the period of the loan until July 30, 2013 in accordance with the terms. In August, BioCancell Israel signed the agreement and received the loan. In September 2012, the Company's Audit Committee and Board of Directors approved the entering into a commitment by BioCancell Israel under an agreement to receive an additional loan from CBI in an amount of up to NIS 3 million, at an annual interest rate of 2.18%. The exact amount of the loan was to be determined by CBI in accordance with the Company’s needs. The loan was approved by the Audit Committee and Board of Directors in accordance with the provisions of Section 1 (2) of the Reliefs Regulations, as a qualifying loan. The principal and the interest will be repaid in one payment at the earlier of the following times: (a) the passage of six months from the time at which the BioCancell Israel company receives the loan; (b) 2 business days from the time at which the consideration from a private issue or a public issue of securities in the Company is transferred to the Company, if and in so far as the Company makes an issue, as aforesaid. The parties are entitled to agree to an extension of the period of the loan until July 30, 2013 in accordance with the terms. In September and October, BioCancell Israel signed the agreement and received the loan. Preliminary Discussions Regarding Merger On October 15, 2012, the Company announced that, following preliminary discussions with representatives of Proteologics Ltd. (hereinafter: “Proteologics”), an Israeli corporation whose securities are traded on the Tel Aviv Stock Exchange, it is evaluating the feasibility of a merger between the companies (which it believes would take place on the basis of a stock swap). The Company’s evaluation of the possible merger is at a very early stage, with no principles agreed upon, including with regard to the valuation of the companies for the purpose of such merger, the post-merger corporate structure, and the composition of the board of directors and management of the merged company. 1 BioCancell Ltd. has registered the shares of BioCancell Ltd. for trade on the TASE, as well as two series of warrants (Series 1) and (Series 2), which were allocated in exchange for the shares and warrants (Series 3) and (Series 4) of BioCancell USA. 6 On October 25, 2012, the Company announced, in connection with the examining of the feasibility of a merger between the Company and Proteologics Ltd., that it estimates that the merger, if consummated, would take place in a way of a stock swap based on the market value of both companies on the TASE with such adjustments, as and if required, pursuant to any negotiations between the parties. As of October 25, 2012, there were no discussions between the companies concerning their market value in the connection with the potential transaction. In light of the abovementioned, there is no guarantee that such feasibility examination will mature to negotiations which will lead to a transaction, whether on the basis described above, or otherwise. The consummation of the merger under consideration would be subject, inter alia, to continued examination by both parties (including mutual due diligence regarding legal, accounting and scientific considerations), an agreement regarding the details of the merger, approval by the authorized organs of each company (including general meetings of shareholders), receipt of any third-party approvals required, and the publication of reports as required by law. There is no guarantee that the Company and Proteologics will even commence negotiations leading to a transaction, whether on the basis described above, or otherwise, but in any case, the Company’s management estimates that such merger will in any case not be completed before the first quarter of 2013. For the sake of caution, as the Company’s controlling shareholder, CBI, may be considered an interested party in such transaction, the board of directors of the Company has resolved to treat such transaction as a transaction in which the controlling shareholder has a personal interest. The board of directors therefore established an independent committee composed of its two external directors (as determined under Israeli law) in order to continue examining such merger. Public Fundraising Round On October 31, 2012, the Company published an incomplete fundraising prospectus for issuing shares to the public. On November 12, 2012, the Company published a complementary announcement and completed the raising of NIS 15,692 thousand in return for the issuance of 37,362,000 shares of the Company at a price per share of NIS 0.42. For more information, see Section 6.2 of the Board Report in Part B of this report TASE Restricted Trading List On July 23, 2012 the TASE gave BioCancell USA warning in respect of the non-compliance with the rules for the preservation of the registration and an extension for complying with the said rules until December 31, 2012 failing which the Company’s securities would be transferred to the preservation list. 7 PART B BOARD REPORT ON THE STATE OF THE CORPORATION'S AFFAIRS FOR THE NINE MONTHS AND THREE MONTHS ENDED SEPTEMBER 30, 2012 We are honored to hereby present the Board Report on the state of the affairs of BioCancell Ltd. (hereinafter: "the Company") for the periods of three months and of nine months ended September 30, 2012 (hereinafter: "the Period"), in accordance with the Securities Regulations (Periodic and Immediate Reports) – 5730-1970. The Company was established for the purposes of a Restructuring of the company BioCancell Therapeutics Inc. (hereinafter: "BioCancell USA"), (a company that was incorporated in Delaware in 2004 and whose shares were traded on the Tel Aviv Stock Exchange between 2006 and August 14, 2012. Following the restructuring on August 14, 2012, the Company is publicly traded, as defined in the Companies Law – 1999 (hereinafter: the “Companies Law”) some of whose securities (including shares) are listed for trade on the TASE. The Company reports to the ISA in accordance with Chapter 6 of the Securities Law – 1968 (hereinafter: the “Securities Law”) and holds all securities of BioCancell USA, which has become a privately-held company. Following the aforementioned restructuring, the Company’s financial statements as of September 30, 2012 and information contained in this Board Report have been prepared under the pooling method, in accordance with which the reports have been prepared as if the Company had existed since the time at which BioCancell USA was founded and they include the operations of BioCancell USA. The descriptions and the data that are included in the report have also been prepared on identical assumptions, according to which the Company has always existed. BioCancell USA has a wholly-owned subsidiary company – BioCancell Therapeutics Israel Ltd. (hereinafter: "the Subsidiary Company", and together with BioCancell USA – "the Group"). This Board Report contains, inter alia, a description of the State of the Company’s business, the results of its operations and the manner in which events in the reporting period affect the data in the Company’s pro-forma consolidated financial statements as of September 30, 2012 (hereinafter: "the Financial Statements"). It should be noted that the Financial Statements include a comment in accordance with which the continuation of the development stages and the realization of the assets that are connected to the Group's planned activity are dependent upon future events, which include the raising of additional capital and the achievement of operating profits in the future, which is something that raises significant doubts in respect of the continued existence of the Company as a "going concern", as detailed in Section 6 below. The Board Report is attached to the Company’s financial statements as of September 30, 2012 and has been prepared under the assumption that the Board Reports for the year ended December 31, 2011 and the three months ended March 31, 2012 (which were attached to the Company's prospectus of May 31, 2012 (ISA Ref: 2012-01-141957), as well as the Board Report for the six months ended June 30, 2012, (ISA Ref: 2012-01-226869) are in front of the reader. The attached financial statements have been prepared in accordance with the Securities Regulations and in accordance with the International Financial Reporting Standards (hereinafter: "IFRS"). 8 Part A – The explanations of the Board of Directors for the state of the Company's business (general, operating results, shareholders' equity and cash flows) 1. The Group's field of activity The Group is engaged in research and development activities relating to cancer drugs, which are being developed by a research team, which is headed by Professor Avraham Hochberg from the Hebrew University of Jerusalem, who was one of the founders of the Company, is an interested party in it and as of the present time serves as a director in the Company and as the Group's Chief Scientist. The Group's research and development activities are based on an agreement and an exclusive license dated November 2005 (with additions thereto dated November 2005 and September 2007) which was signed with Yissum Research Development Company of the Hebrew University of Jerusalem Ltd. (hereinafter: "Yissum" and "the license agreement", respectively), under which the Group received an exclusive, worldwide license for the development, use, production, marketing sale, trade, importation, distribution and export of products that are protected by certain patents and patent applications, which were detailed in the licensing agreement (hereinafter: "the products" and "the patents", respectively) and for the provision of services in connection with those products. It was further determined within the framework of the licensing agreement that the Group has the exclusive right to grant sub-licenses to third parties in connection with the patents. In consideration, the Group has undertaken to pay royalties to Yissum. It should be noted that the Group's activity is conducted primarily through the subsidiary company. The Group is at the stage of developing the products and as of the time of the publication of the financial statements it is not making sales and it has no revenues. The drugs that the Group is developing are supposed to bring about the focused destruction of cancer cells without damaging healthy cells (Targeted Cancer Therapy). The approach is based on the identification of genes that find expression solely and exclusively in the cancerous cells, but not in the healthy cells ("the target genes") and on the use of those genes to operate the toxin solely within the cancerous cells in a manner that will lead to their destruction without causing damage to the healthy cells. The suitability of the patients for the therapy is determined by the preliminary checking of the level at which the target gene is expressed in the cancerous growth. The Group has determined that two genes, H19 and IGF2 complement each other and are expressed in cancerous growths as target genes. The Group's leading product, BC-819 is a biological material that is called a plasmid. The drug is infiltrated into cells in the region where the cancerous tumor is located and synthesizes diphtheria toxin solely within the cancerous cells, which express the H19 gene, and destroys them. This drug could be used for various types of cancer, including cancer of the bladder, pancreatic cancer and ovarian cancer. The Group's main targets as of the date of the report are the progression of the development of the first product (BC-819), which is designated for commercial sales, whilst completing the clinical trials that are required for that purpose, and the receipt for the regulatory approvalsfor the marketing of the product and the start of sales. For additional details see sections 1.24 (business targets and strategies) and 1.25 (expectations for developments in the coming year) in Part A of BioCancell USA's annual report as of December 31, 2011 (Description of the Corporation's Business), which was published on February 23, 20012 (Document Number 2012-01-050445). As of the present time the Group is progressing with the execution of clinical trials with BC-819 as a treatment for two types of cancer, as follows: · Phase IIb clinical trials with BC-819 as a treatment for cancer of the bladder. · Phase IIb clinical trials with BC-819 as a treatment for pancreatic cancer. 9 2. Consolidated business results The following are the abbreviated operating results in the financial statements (in NIS thousands): 01-09/2012 01-09/2011 07-09/2012 07-09/2011 01-12/2011 Research and development expenses before the set-off of grants Research and development expenses, net Administrative and general expenses Financing expenses (income), net ) ) ) Net (income) loss The following is an analysis of the operating results (the developments in the items in the statement of income) in the nine months and in the three months ended September 30, 2012. Research and Development (R&D) expenses Nine Months Ending September 30, 2012 During the course of the nine months ended September 30, 2012, the Group's research and development expenses, before setting off grants amounted to NIS 11,487 thousand, as compared with research and development expenses, before setting off grants of NIS 9,188 thousand in the course of the comparative period in the previous year, an increase of approximately 25%. During the course of the nine months ended September 30, 2012, the Group's net research and development expenses amounted to NIS 9,693 thousand, as compared with net research and development expenses of NIS 8,018 thousand in the course of the comparative period in the previous year, an increase of approximately 21%. The increase in the research and development expenses in the nine months ended September 30, 2012 by comparison with the comparative period in the previous year, as detailed above in this section, derived primarily from the increase in the costs and materials purchases for the Phase IIb clinical trials for pancreatic cancer patients by comparison to the Phase I/IIa trials for pancreatic cancer, which were conducted in the comparative period in the previous year, offset by a decrease in the costs of the Phase IIb bladder cancer clinical trial owing to the completion of patient recruitment for that trial, and a decrease owing to the completion of the Phase I/IIa ovarian cancer clinical trial. Three Months Ending September 30, 2012 During the course of the three months ended September 30, 2012, the Group's research and development expenses, before setting off grants amounted to NIS 1,952 thousand, as compared with research and development expenses, before setting off grants of NIS 3,490 thousand in the course of the comparative period in the previous year, a decrease of approximately 44%. During the course of the three months ended September 30, 2012, the Group's net research and development expenses amounted to NIS 1,366 thousand, as compared with net research and development expenses of NIS 3,155 thousand in the course of the comparative period in the previous year, a decrease of approximately 57%. The decrease in the research and development expenses in the three months ended September 30, 2012 by comparison with the comparative period in the previous year, as detailed above in this section, derived primarily from a decrease in the costs of the Phase IIb bladder cancer clinical trial owing to the completion of patient recruitment for that trial, and a decrease owing to the completion of the Phase I/IIa ovarian cancer clinical trial, and a decrease in the costs of the Phase IIb clinical trials for pancreatic cancer patients, and because in the comparative period in the previous year, the Company incurred setup and material purchase costs in order to commence this trial. 10 Administrative and general expenses Nine Months Ending September 30, 2012 During the course of the nine months ended September 30, 2012, the Group's administrative and general expenses amounted to NIS 4,365 thousand, as compared with NIS 5,447 thousand in the course of the comparative period in the previous year, a decrease of approximately 20%. The decrease in the administrative and general expenses in the first nine months of 2012 by comparison with the comparative period in the previous year, derives from the decrease in salary expenses in respect of options for employees and from a decrease in the business consultancy expenses, which were partially offset by expenses relating to the restructuring of BioCancell USA as described above. Three Months Ending September 30, 2012 During the course of the three months ended September 30, 2012, the Group's administrative and general expenses amounted to NIS 972 thousand, as compared with NIS 1,665 thousand in the course of the comparative period in the previous year, a decrease of approximately 42%. The decrease in the administrative and general expenses in the three months ended September 30, 2012 by comparison with the comparative period in the previous year, derives from the decrease in salary expenses in respect of options for employees and from a decrease in business consultancy expenses and the expenses relating to the restructuring of BioCancell USA as described above. Financing expenses Nine Months Ending September 30, 2012 During the course of the nine months ended September 30, 2012, the Group's net financing expenses amounted to NIS 4,688 thousand, as compared with net financing income of NIS 2,118 thousand in the course of the comparative period in the previous year. The change derives from the increase of the valuations in each period, in respect of the Company's short-term and long-term liabilities, which derives from an increase in the fair value of: (A) loans that were convertible into shares, which were received in July 2008 from CBI, Tikcro Technologies Ltd. and from the Provident Fund of Employees of the Hebrew University Ltd. (hereinafter: "The convertible loans") and were repaid or converted on July 31, 2012; (B) a decrease in the fair value of the non-tradable warrants that the Company has issued to various investors; and also (C) in respect of the updating of the liability for underwriters' fees in accordance with its fair value; andall of which were reflected in the statement of income. Of the financing expenses in an amount of NIS 4,688 thousand, an amount of NIS 924 thousand are in respect of the Company's cash flow expenses in the course of the first nine months of the year 2012. The additional financing expenses of NIS 3,823 derive from updates of evaluations in the entire period. Three Months Ending September 30, 2012 During the course of the three months ended September 30, 2012, the Group's net financing expenses amounted to NIS 713 thousand, as compared with net financing income of NIS 2,564 thousand in the course of the comparative period in the previous year. The change derives from the updating of the evaluations in each period, in respect of the Company’s short-term and long-term liabilities deriving from an increase in the fair value of the convertible loans that the Company has issued, a decrease in the fair value of the non-tradable warrants that the Company has issued to various investors, and also from the updating of the liability for underwriters' fees in accordance with its fair value. 11 3. The Company's financial position. Current assets As of September 30, 2012 the Group's current assets amounted to NIS 2,630 thousand, including cash and cash equivalents of NIS 1,772 thousand, as compared with current assets of NIS 3,086 thousand, including cash and cash equivalents of NIS 919 thousand as of December 31, 2011. The decrease in the Group's current assets as of September 30, 2012 at a rate of approximately 15% derives from a decrease in prepaid expenses that were reflected as expense in respect of the services that were reduced for clinical trials, offset by an increase in cash due to the receipt of short-term loans. Fixed assets and intangible assets The balance of the Group's fixed assets and intangible assets as of September 30, 2012 amounted to NIS 178 thousand, (including intangible assets of NIS 2 thousand), as compared with fixed assets and intangible assets of NIS 254 thousand, (including intangible assets of NIS 11 thousand), as of December 31, 2011. The decrease in the balance of the Group's fixed assets and intangible assets as of September 30, 2012 as compared with the balance of the Group's fixed assets and intangible assets as of December 31, 2011 at a rate of approximately 30% derives primarily from depreciation expenses. Current liabilities As of September 30, 2012 the Group's current liabilities amounted to NIS 9,241 thousand, as compared with current liabilities of NIS 16,129 thousand as of December 31, 2011. The decrease derives from the conversion or repayment of convertible loans, and a decrease in payments owed to suppliers relating to clinical trial expenses, partially offset by the receipt of short-term loans. Working capital and the current ratio The Company's working capital as of September 30, 2012 stood at NIS (46,611) thousand (negative working capital) and its current ratio was 28% as of September 30, 2012, as compared with working capital of NIS (13,043) thousand and the current ratio of 19% as of December 31, 2011. The decrease in the Company’s working capital derives from the conversion or repayment of convertible loans, and a decrease in payments owed to suppliers relating to clinical trial expenses, partially offset by the receipt of short-term loans. Non-current liabilities The Group's non-current liabilities as of September 30, 2012 amounted to NIS 565 thousand, as compared with NIS 1,958 thousand as of December 31, 2011. The decrease by comparison with December 31, 2011 derived from the decrease in the fair value of non-marketable warrants (allocated to various investors), based on the Company's share price and the standard deviation on the basis of which the variation was calculated, in accordance with the IFRS standards. The instrument is measured in accordance with its fair value at each cut-off date, where the changes in the fair value are reflected in the statement of income in each period.For additional details in respect of the fair value in connection with the convertible securities that the Company has issued, see Section 16 below. The deficit on shareholders' equity The deficit on shareholders' equity as of September 30, 3012 amounted to NIS (6,821) thousand as compared with a deficit on shareholders' equity of NIS (13,623) thousand as of December 31, 2011. The change in the equity (that is to say, the decrease in the equity deficit) in the reporting period derives from private offerings that were executed during the first and third quarters of 2012, and the conversion of convertible loans, after setting off the absorption of cash by the Company's operating activities in general and in the development of the drugs in particular. 12 4. Liquidity 01-09/2012 01-09/2011 07-09/2012 07-09/2011 01-12/2011 Net cash absorbed by operating activities ) Net cash generated (absorbed) by investment activities ) ) ) Net cash generated by financing activities. Cash flows absorbed by operating activities The cash flows absorbed by operating activities amounted to NIS 12,780 thousand and NIS 13,100 thousand in the course of the first nine months of the year 2012 and the year 2011, respectively, an increase of approximately 2%. The change in the cash flows absorbed by operating activities derived primarily from a decrease in cash used for the Company’s activities. The cash flows absorbed by operating activities amounted to NIS 2,521 thousand and NIS 6,798 thousand in the course of the three months ended September 30, 2012 and 2011, respectively, a decrease of approximately 63%. The decrease in the cash flows absorbed by operating activities derived primarily from a decrease in payments to suppliers by comparison to the comparative period in the previous year. The Group is still at the research and development stage and has no revenues and therefore the cash flows from its operating activities are negative. The balance of cash and cash equivalents is held by the Group in Shekel denoted deposits. The monthly pace of the expenditure of cash for operating activities in the course of the nine months ended September 30, 2012 is NIS 1,420 thousand, as compared with NIS 1,455 thousand in the comparative period in the previous year. Cash flows generated (absorbed) by investment activities The cash flows absorbed by investment activities in the course of the first nine months of the year 2012 amounted to NIS (5) thousand, as compared with cash flows ofNIS 7,026 thousand generated by investment activities in the comparative period in the previous year. The cash flows generated (absorbed) by investment activities amounted to NIS (4) thousand and NIS (17) thousand, in the course of three months ended September 30, 2012 and 2011, respectively. The change in the cash flows absorbed by investment activities in the course of the last three months and nine months of the period ended September 30, 2012, as compared with the comparative periods last year, derives from the repayment of a short-term deposit during the course of the third quarter of 2012. Cash flows generated by financing activities The cash flows generated by financing activities amounted to NIS 13,638 thousand and NIS 333 thousand in the course of the nine months ended September 30, 2012 and in the comparative period in 2011, respectively. The increase in the cash flows generated by financing activities derived from the raising of cash through a private issued in the course of the first quarter of the year 2012. For more details, see Section 5.4 below. 13 5. Sources of finance General Since its foundation, the Group has primarily financed its operations from the issuance of securities, the receipt of loans and from the receipt of grants. For additional details in respect of the Company’s sources of finance see section 1.19 of Part A of BioCancell USA’s periodic report as of December 31, 2011 (Description of the Company's Business), which was published on February 23, 2012 (Document Number 2012-01-050445). The issuance of securities to the public and the exercise of warrants. In August 2006 BioCancell USA issued securities on the TASE for the first time, consisting of shares, warrants (Series 1) and warrants (Series 2) to the public, as a means of financing the Group's operations. The gross consideration for the issuance of the securities amounted to approximately NIS 24,640 thousand. In October 2009 BioCancell USA published a shelf prospectus (hereinafter: "the shelf prospectus", in accordance with which BioCancell USA can offer: regular shares in the Company of 0.01 Dollar each and warrants (Series 3 to 7). In November 2010, BioCancell USA published a first shelf offer report under the shelf prospectus, within the framework of which 5,634,970 regular shares, 2,817,485 Series 3 warrants (replaced with Series 1 warrants in the aforementioned restructuring)and 2,817,485 Series 4 warrants (replaced with Series 2 warrants in the aforementioned restructuring) were actually issued. The immediate gross consideration that was received by BioCancell USA amounted to NIS 18,595 thousand. During the course of the reporting period, no Series 1 or Series 2 warrants were exercised. During the course of the reporting period, CBI and the Provident Fund converted convertible notes in an amount of $1,178 thousand, in return for the allocation of 4,791,075 shares. In addition, Tikcro’s convertible note was repaid in an amount of $2,481 thousand. For additional details, see Section 5.4.5 below. November 2012 share allocation On October 31, 2012, the Company published an incomplete prospectus (ISA Ref: 2012-01-268926) for the purpose of fundraising through the issuing of the Company’s ordinary shares to the public (hereinafter: “the Prospectus”). On November 12, 2012, the Company published a complementary announcement, in which it offered to the public 57,142,800 shares, par value NIS 0.01 (hereinafter: “the Shares”) at a minimum price per share of NIS 0.42. The Company issued a total of 37,362,000 (of which 36,905,000 were to CBI) in return for a total gross investment of NIS 15,692 thousand. In the context of this offering, anti-dilution mechanisms were activated in accordance with investment agreements with institutional and private investors, including CBI. As a result, the Company intends to file a report regarding the allocation of additional securities. For details, see Sections 3.6.3 and 3.6.5 of the Prospectus. Grants Since it was founded and up to the end of the third quarter of 2012, nine grants have been approved for the subsidiary company on the part of the Office of the Chief Scientist in the Ministry of Industry, Trade and Labor (hereinafter: "The Chief Scientist"), for the purpose of the Group's research and development operations. Four grants have been given in connection with the treatment of cancer of the bladder, three in connection with the treatment of ovarian cancer and two in connection with the treatment of pancreatic cancer. The cumulative amount of the grants that have been received from the Chief Scientist by the subsidiary company amounted to approximately NIS 11 million as of September 30, 2012. In 2007 the Bi-national Research and Development Fund of the United States and Israel (The BIRD Fund) approved a grant for the subsidiary company and for a partner in the United States, to finance the Phase I/IIa pancreatic cancer clinical trial in an amount of $950,000 (approximately NIS 3.3 million), of which as of September 30, 2012 the Company has received NIS 1,308 thousand. The trial began in November 2009 and ended in October 2010. As a result of the success of the trial, the Company has recorded a commitment for the repayment of the said grant. Part of the research and development activities, which are financed by means of grants to the subsidiary company, as aforesaid, are performed in Professor Hochberg's laboratory at the Hebrew University of Jerusalem. The funds from these grants are designated for research and development in Professor Hochberg's laboratory, however they do not form part of the Company’s financial statements. It should be noted that the Company is not a party to the agreements covering these grants and it is not committed to them. 14 Private issues since the flotation of the Company to the public Since the issue of the Company’s securities to the public for the first time, in August 2006, the Company has conducted four rounds of private issues, as detailed below: In May 2008, the Company issued 650 thousand shares to CBI, for an overall consideration of NIS 2,288 thousand (at a price of NIS 3.52 per share). In July 2008 the company made allocated to CBI, Tikcro Technologies Ltd. (hereinafter: "Tikcro") and the Provident Fund for Employees of the Hebrew University of Jerusalem Ltd. (together: "The 2008 investors"), together, approximately 1,223 thousand shares as well as warrants that are not registered for sale for the purchase of 6,281 regular shares in the Company, at an exercise price of NIS 0.42 per share2. In addition, the Company received the convertible loans from the 2008 investors, in an overall amount of approximately $2.92 million, which are convertible into up to 13,497 thousand shares in the Company at a conversion price of approximately NIS 0.87 per share3. The overall consideration for the Company within the framework of the 2008 investment, which is described above, amounted to approximately 3,650 thousand Dollars (approximately NIS 12,650 thousand). The convertible notes were converted or repaid in July 2012, as described in Section 5.4.5 below. In March 2010, the Company (within the framework of two exceptional private issues) issued a total of approximately 4,158 thousand regular shares in the Company, par value $0.01 each, to private and qualified investors (hereinafter: "the investors"), at a price of NIS 2.95 a share and for an overall consideration of NIS 12,265 thousand. In accordance with the terms of the issue, the investors were allocated 4,158 thousand warrants, which are convertible into regular shares in the Company at an exercise price of NIS 4.25 per share for a period of 4 years, for no additional consideration. In January 2012, the Company, within the framework of an exceptional private issue,issued a total of approximately 11,144 thousand regular shares in the Company, par value $0.01 each, to private and qualified investors, at a price of NIS 1.00 a share and for an overall consideration of NIS 11,144 thousand. 2 The original exercise price was set at 0.716 Dollars a share, however this was reduced to NIS 0.42 per share under protection mechanisms that were set in the terms of the warrants and which were operated within the framework of the public offering that the Company executed in November 2012, after the balance sheet date, as described in Section 5.2 above. 3 The original exercise price was set at 0.716 Dollars a share, however this was reduced to NIS 0.87 per share under protection mechanisms that were set in the terms of the convertible loans and which were operated within the framework of the private offer that the Company executed in July 2012. 15 On May 13, 2012, the Company signed on an agreement with CBI in accordance with which, if and in so far as Tikcro should decide not to convert the convertible loan that it made available to the Company in July 2008 (which is described in section 5.4.2 above) (hereinafter: "The loan from Tikcro") into shares in the company and the loan from Tikcro is made repayable on July 30, 2012, then CBI will invest an identical amount in the Company to the balance of the loan from Tikcro – an amount of $2,480,500 (hereinafter, in this section: "The consideration") and this in consideration for the allocation of regular shares in the Company at a price of NIS 0.87 per share in the Company (hereinafter, in this section: "The transaction"). The consideration will be used solely and exclusively for the repayment of the loan from Tikcro. It should be noted that CBI and the Provident Fund have undertaken to convert the convertible loans that they made available to the Company in the year 2008, (which are described in section 5.4.2 above). It should also be noted that on July 17, 2012 Tikcro announced to the Company that it does not intend to convert the said loan into shares in the /Company and Tikcro expects that the Company will repay the Tikcro loan in full and on time. For additional details see the Company’s immediate report of July 23, 2012 (Document Number: 2012-01-192369) on the subject of the calling of a general meeting of the Company’s shareholders, on the agenda of which there will be, inter alia, a decision to approve the transaction that is described above. On July 25, 2012 a general meeting of the Company’s shareholders approved the transaction. For additional details see the report on the results of the general meeting of the Company’s shareholders dated July 25, 2012 (Document Number: 2012-01-194439). Accordingly, on July 30, 2012, CBI and the Provident Fund converted the convertible loans that were received from them in July 2008 into 10,731,720 shares, at a conversion price of NIS 0.87 per share. The consideration as transferred to Tikcro for the repayment of the convertible loan that was received from it in July 2008 and which was finally repayable at that time. In addition, on July 30, 2012, CBI and the Provident Fund converted the convertible loans that were received from them in July 2008, at a conversion price of NIS 0.87 per share and in total they were allocated 4,936,594 shares against the loan (principal and interest) in a cumulative amount of approximately $1.14 million. Additional fundraising In 2009 the subsidiary sold a total of approximately 1,813 thousand treasury shares on the TASE, for an overall net consideration of NIS 6,127 thousand. Data in connection with credit that has been extended to the Company For details in respect of loan agreements between the Company and CBI from August and September 2012, see the updated report regarding the Company’s activities, included as Section A of this report. Apart from the aforesaid, the Company has no long-term loans. For details in respect of the convertible loans from the 2008 investors, see Section 5.4.2 above. The Company has no short-term credit or credit from suppliers. The average volume of the short-term credit from suppliers amounts to NIS 580 thousand. The balance of the short-term credit from banks as of September 30, 2012 was 0 thousand Dollars. Future fundraising From time to time the Company examines the possibilities for recruiting capital in order to finance the continuation of its operations, including raising funds by means of an issue to the public, a rights issue to the existing shareholders, or the execution of an additional private allocation for investors in Israel and/or abroad. The designated usage for the funds that will be raised is the financing of the continuation of the research operations, including the performance of clinical trials as well as the examination of the possible indications for the treatment of additional types of cancer by means of additional drugs that are being developed by the Group, and the expansion of the scope of the Group's research and development operations. 16 6. Summary of the sensitivity analysis Sensitivity to changes in the Dollar/ Shekel exchange rate (sensitivity to a revaluation or devaluation of the Shekel against the Dollar (in NIS thousands) Profit (loss) from changes The fair value of assets (assets/ liabilities) Profit (loss) from changes Increase of 10% in the exchange rate Increase of 5% in the exchange rate At a Dollar rate of 3.912 Decrease of 5% in the exchange rate Decrease of 10% in the exchange rate Total net impact as of September, 30, 2012 ) ) ) Explanations by the Board of Directors As of September 30, 2012, the Group has various liabilities that are linked to foreign currency, amounting to NIS 1,888 thousand to trade and other payables, primarily in respect of clinical trials expenses consultancy and operating expenses. A change in the exchange rate of 5% or 10% will have a significant impact on the Company's operating costs. In addition, the Company has a commitment for the repayment of grants from the BIRD Fund, which are linked to foreign currency, amounting to 1,565 thousand. A significant change in the exchange rates of 5% or 10% may have a significant impact on the liability in respect of the convertible loans and the commitment for the repayment of the grants. In addition, the Group has signed on an agreement for the purchase of materials for the performance of the trials in an overall amount of approximately 850 thousand Dollars, of which an amount of 446 thousand Dollars has been paid. A change of 5% or 10% in the exchange rates could cause an increase in the liabilities of NIS 75 thousand or NIS 150 thousand, respectively. In order to minimize the said exposure, the Company invests part of its balance of cash and cash equivalents in deposits that are denoted in foreign currency or linked thereto. 7. Going concern note Note 1(B) to the Company’s financial statements as of September 30, 2012, includes a note that the continuation of the development stage and the realization of the assets that are connected to the Group's planned activities are dependent upon future events and including the recruitment of additional capital and the achievement of operating profits in the future, which raises significant doubts in respect of the continued existence of the Company as a "going concern". For additional details in respect of the Company’s need to raise additional sources of finance and the Company’s activity for the purpose of raising sources of finance, as aforesaid, see Section 5 above. 8. Officer and interested party compensation As of the date of the report, no significant change has occurred in the Provident for the senior office holders and interested parties in the Company and the manner in which the Provident for the senior office holders and interested parties in the Company are set, by comparison with what is stated in Section 5 of Part B of the Company's annual report as of December 31, 2011 (the Board Report on the state of the Company's affairs), which was attached to the Company's prospectus of May 31, 2012 (Document Number: 2012-01-141957). 17 Part B – Exposure to market risks and the ways in which they are managed 9. Report on the subject of the exposure to market risks and the ways in which they are dealt with During the reporting period no significant change has occurred in the exposure to market risks and the ways in which they are managed by comparison with what is stated in the Board Report as of December 31, 2011 (which were attached to the Company's prospectus of May 31, 2012 (ISA Ref: 2012-01-141957) and the Board Report as of June 30, 2012 (ISA Ref: 2012-01-226869), except as detailed below. Sensitivity tests Sensitivity to changes in the Dollar/ Shekel exchange rate (sensitivity to a revaluation or devaluation of the Shekel against the Dollar (in NIS thousands) Profit (loss) from changes The fair value of assets (assets/ liabilities) Profit (loss) from changes Increase of 10% in the exchange rate Increase of 5% in the exchange rate At a Dollar rate of 3.912 Decrease of 5% in the exchange rate Decrease of 10% in the exchange rate Cash and cash equivalents (1
